Citation Nr: 1009425	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
myopia.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
abdominal hysterectomy with left salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel



INTRODUCTION

The Veteran has served in the United States Army Reserve 
since 1985.  Her military service includes periods of active 
duty service from January 1991 to April 1991 and from January 
2004 to January 2006.  She also served on active duty for 
training (ACDUTRA) from August 1986 to December 1986 and from 
June 2002 to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal. 

A hearing was held on August 4, 2009, by means of video 
conferencing equipment with the appellant in Little Rock, 
Arkansas, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  However, at her August 
2009 hearing before the Board, the Veteran indicated that she 
would like to withdraw her appeal for that issue.  
Accordingly, the issue of entitlement to service connection 
for PTSD no longer remains in appellate status, and no 
further consideration is required.

The Board further observes that the Veteran's claim for 
service connection for a skin disorder was previously 
considered and denied in an April 1998 rating decision.  As 
such, the issue has been adjudicated as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for tinea corporis.  However, the evidence 
associated with the claims file since the issuance of the 
April 1998 rating decision includes additional service 
treatment records.  Such records were previously unavailable 
and indicate that the Veteran reported having skin problems 
during her active duty service.  Applicable regulations 
provide that, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which 
defines new and material evidence).  The regulation further 
identifies service records related to a claimed in-service 
event, injury, or disease as relevant service department 
records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and 
material evidence is not needed to reopen a previously denied 
claim when relevant service treatment records and/or any 
other relevant service department records are received after 
a prior final denial.  Rather, the claim is simply reviewed 
on a de novo basis.  Therefore, the Board has recharacterized 
the issue on appeal as entitlement to service connection for 
a skin disorder.


The issues of entitlement to service connection for a bladder 
disorder, a respiratory disorder, a stomach disorder, and a 
skin disorder along with the reopened claim of entitlement to 
service connection for headaches will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the Veteran if any further action is 
required on her part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed April 1998 rating decision denied service 
connection for myopia claimed as blurred vision, poor night 
vision and tired achy eyes.

3.  The evidence received since the April 1998 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for myopia and does not raise a reasonable possibility of 
substantiating the claim.

4.  An unappealed April 1998 rating decision denied service 
connection for headaches.

5.  The evidence received since the April 1998 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for headaches and raises a reasonable possibility of 
substantiating the claim.

6.  An unappealed April 1998 rating decision denied service 
connection for an abdominal hysterectomy with left salpingo-
oophorectomy.

7.  The evidence received since the April 1998 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for an abdominal hysterectomy with left salpingo-oophorectomy 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, which denied service 
connection for myopia, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the April 1998 rating 
decision is not new and material, and the claim for service 
connection for myopia is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2009).

3.  The April 1998 rating decision, which denied service 
connection for headaches, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

4.  The evidence received subsequent to the April 1998 rating 
decision is new and material, and the claim for service 
connection for headaches has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2009).

5.  The April 1998 rating decision, which denied service 
connection for an abdominal hysterectomy with left salpingo-
oophorectomy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

6.  The evidence received subsequent to the April 1998 rating 
decision is not new and material, and the claim for service 
connection for an abdominal hysterectomy with left salpingo-
oophorectomy is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
April 2006, prior to the initial decision on the claims in 
October 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate her claims for service connection 
and to reopen her previously denied claims.  Specifically, 
the April 2006 letter stated that in order to establish 
service connection the evidence must show that she had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that she has 
a current physical or mental disability; and, that there is a 
relationship between her current disability and an injury, 
disease, or event in military service.

The April 2006 letter also indicated that the Veteran's 
claims for service connection for eye/vision problems, 
migraines, and a hysterectomy had been previously denied in 
an April 1998 rating decision and that she needed to submit 
new and material evidence to reopen her claims.  The letter 
explained that in order to be considered new the evidence 
must be in existence and be submitted to VA for the first 
time.  It was also noted that in order to be deemed material 
the additional existing evidence must pertain to the reason 
the claim was previously denied.  The letter further 
explained that new and material evidence must raise a 
reasonable possibility of substantiating the claim and cannot 
be repetitive or cumulative of the evidence previously 
considered.  The letter informed the Veteran that her claim 
for service connection for eye/vision problems had been 
denied because the disorder was found to have resulted from a 
known clinical diagnosis of myopia, which was neither 
occurred in nor caused by her active military service.  
Similarly, her claim for service connection for headaches was 
denied because the disorder was determined to result from a 
known clinical diagnosis of migraines, which were not 
incurred in or caused by service.  Service connection was 
also denied for a hysterectomy because the evidence 
established that the disorder resulted from childbirth 
complications.  The letters indicated that the evidence she 
submits must relate to those facts.  As such, the notice 
letter advised the Veteran to look to the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (law requires VA to look at the bases for 
the denial in the prior decision and to respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  The April 2006 letter indicated that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
April 2006 letter notified the Veteran that she must provide 
enough information about her records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the April 2006 letter 
stated that it was the Veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that an October 2006 letter informed her that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in her condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  Following the October 2006 letter, the RO 
readjudicated the Veteran's claims in a supplemental 
statement of the case (SSOC).  Thus, VA cured any defect in 
the notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  Her service treatment records and 
all identified and available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  

The Board does observe that the Veteran has not been afforded 
VA examinations in connection with the application to reopen 
the claims for service connection.  However, the duty to 
provide a medical examination and/or obtain a medical opinion 
in a claim for disability compensation benefits does not 
apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2009).

VA has further assisted the Veteran and her representative 
throughout the course of this appeal by providing them with a 
statement of the case and supplemental statements of the 
case, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claims for service 
connection for eye/vision problems, migraines, and a 
hysterectomy were previously considered and denied by the RO 
in a rating decision dated in April 1998.  The Veteran was 
informed of the decision and of her procedural and appellate 
rights the same month.  She did not appeal the April 1998 
rating decision, which is now final.  38 C.F.R. §§ 20.200, 
20.202, 20.1103.

In February 2005, the Veteran submitted a statement 
indicating, in pertinent part, that she wanted to reopen the 
claims of entitlement to service connection for eye and 
vision problems, headaches, and a hysterectomy. 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).


I.  Myopia

An April 1998 rating decision denied service connection for 
myopia claimed as blurred vision, poor night vision, and 
tired achy eyes due to an undiagnosed illness.  The Veteran 
was informed of the denial and of her procedural and 
appellant rights.  The Veteran did not appeal the April 1998 
rating decision denying service connection for myopia, and 
the decision became final.  38 U.S.C.A. 7105(c).

The pertinent evidence of record at the time of the April 
1998 rating decision consisted of the Veteran's service 
treatment records and the report of a VA vision examination.  

No pertinent abnormalities were noted on the report of a 
November 1985 enlistment examination for the Army Reserve.  
The Veteran's vision was determined to be 20/20 bilaterally, 
and she denied all diseases and injuries on the accompanying 
Report of Medical History.

There were also no pertinent abnormalities noted on the 
report of a November 1990 quadrennial examination.  The 
Veteran's vision was determined to be 20/20 bilaterally, and 
she denied having or ever having had eye trouble.

An April 1991 Desert Storm Demobilization examination found 
her eyes to be normal, and her visual acuity was found to be 
20/20 bilaterally.  The Veteran denied having a medical 
history of eye trouble.  On a separate document she completed 
in April 1991, the Veteran also denied experiencing an eye 
injury, infection, or severe eye irritation while she was 
deployed.  

A visual defect was later noted on the report of a January 
1995 Reserve examination.  The Veteran's distant vision was 
determined to be 20/70 bilaterally, which was corrected to 
20/20 in the right eye and 20/25 in the left eye.  Near 
vision was 20/20.  The Veteran denied having or ever having 
had eye trouble.

The Veteran later completed a Report of Medical History in 
April 1995 wherein she reported that she had or had had eye 
trouble.  

On a VA eye examination in January 1998, the Veteran reported 
having eye irritation and blurring of vision, poor night 
vision, and tired achy eyes.  Her uncorrected visual acuity 
was 20/60 for the right eye and 20/70 for the left eye, and 
her corrected vision was 20/20 bilaterally.  

As previously noted, the RO denied a claim for service 
connection for myopia in an April 1998 rating decision.  In 
particular, the RO noted that the claimed symptoms were 
determined to result from a known clinical diagnosis of 
myopia which neither occurred nor was caused by active 
military service.  The RO also indicated that refractive 
error of the eye was not subject to compensation under VA 
laws and regulations.  

In February 2005, the Veteran submitted a statement 
indicating that she wanted to reopen the claim of entitlement 
to service connection for eye and vision problems.  The 
pertinent evidence added to the record subsequent to the 
April 1998 rating decision consists of private medical 
records, service treatment records, and the Veteran's hearing 
testimony as well as his other written assertions.  None of 
this evidence meets the definition of new and material 
evidence.  

An August 2005 private clinical record indicates the Veteran 
was seen for a vision examination.  Distant vision was 
determined to be 20/30-1 on the right and 20/70 on the left.

Service treatment records show that the Veteran completed a 
Report of Medical History in June 2005 wherein she reported 
that she had or had had an eye disorder or trouble.  An 
examination determined that the Veteran's distant vision was 
20/50 corrected to 20/17 on the right and 20/200 corrected to 
20/25 on the left.  The pertinent impression was refractive 
error that was corrected.  

A private clinical record dated in July 2005 reveals that the 
Veteran reported having blurry vision without her glasses.  
There was no pertinent medical history.  The assessment was 
bilateral myopia, which was a new problem.  

The Veteran testified before the undersigned in August 2009.  
During that hearing, she indicated that it was originally 
determined that she was near-sighted in the early 1990's.  
The Veteran believed that her nearsightedness had worsened 
since her original diagnosis.  

The Board finds that none of the evidence received subsequent 
to the April 1998 rating decision is new and material.  The 
private clinical records are new, as they were not of record 
at the time of the prior final denial.  However, those 
records are not material to the current claim because they 
merely document the current existence of vision problems.  In 
fact, the April 1998 rating decision had already conceded 
that the Veteran had a current disorder.  Moreover, the Board 
finds that these medical records are not probative, as they 
do not indicate that the Veteran's current disorder is 
etiologically or causally related to his military service.   
As such, these records do not relate to an unestablished fact 
necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  The 
Court has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As previously noted, additional service treatment records 
have also been obtained and associated with the claims file 
since the April 1998 rating decision.  Applicable regulations 
provide that, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which 
defines new and material evidence).  The regulation further 
identifies service records related to a claimed in-service 
event, injury, or disease as relevant service department 
records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and 
material evidence is not needed to reopen a previously denied 
claim when relevant service treatment records and/or any 
other relevant service department records are received after 
a prior final denial.  Rather, the claim is simply reviewed 
on a de novo basis.  However, in this case, the additional 
service treatment records are not relevant, as they merely 
indicate that the Veteran had a corrected refractive error. 
Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within the 
meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9 (2005); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases 
cited therein; see also VAOPGCPREC 82-90.  The additional 
service treatment records do not document any other pertinent 
complaints, treatment, or diagnosis of an eye disorder.  
Therefore, the Board finds that the provisions of 38 C.F.R. 
§ 3.156(c)(1)(i) do not apply to the facts of this particular 
case because the additional service treatment records are not 
relevant to the claim, nor may they be considered new and 
material. 

With respect to the Veteran's hearing testimony and other 
statements, the Board finds that her assertions alone cannot 
be dispositive of the issues for purposes of reopening the 
claim.  The record on appeal does not indicate that the 
appellant has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the etiology of an eye 
disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Based on the foregoing, the Board finds that the evidence 
added to the record subsequent to the April 1998 rating 
decision is either duplicative of evidence previously 
submitted or the evidence, by itself, or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  
There remains no medical evidence showing that the appellant 
currently has an eye disorder related to her military service 
that is a disease or injury for which VA compensation may be 
paid.  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the Veteran's 
previously denied claim for service connection for myopia.  


II.  Headaches

An April 1998 rating decision denied service connection for 
migraine headaches claimed as headaches due to an undiagnosed 
illness.  The Veteran was informed of the denial and of her 
procedural and appellant rights.  She did not file a notice 
of disagreement with that decision, and as such, the rating 
decision is final.  38 U.S.C.A. 7105(c).

The evidence of record at the time of the April 1998 rating 
decision included service treatment records, private medical 
records, and the report of a VA examination.  

No pertinent abnormalities were noted on the report of a 
November 1985 enlistment examination for the Army Reserve.  
The Veteran denied having all diseases and injuries on a 
Report of Medical History that she completed at that time.  

A November 1990 quadrennial examination did not reveal any 
pertinent abnormalities, and the Veteran denied having or 
ever having had frequent or severe headaches.  Similar 
findings were recorded on the report of an April 1991 Desert 
Storm Demobilization examination.  

A January 1995 Reserve examination did not note any pertinent 
abnormalities, but the Veteran did indicate that she had or 
had had frequent or severe headaches.  The Report of Medical 
History was annotated to indicate the Veteran reported a 
severe headache over her right eye that lasted several hours 
and was sometimes accompanied by nausea.  She denied having 
medical treatment though.  

An undated document received in July 1997 from a private 
physician indicates the Veteran sought treatment in March 
1992 for severe headaches.  She was diagnosed and treated on 
the same day.  

The Veteran completed a Report of Medical History in April 
1995 wherein she reported she had or had had frequent or 
severe headaches.  

A VA neurological examination was conducted in July 1997 
during which the Veteran reported having an onset of 
headaches in early 1992.  The headaches occurred once per 
week on average, and they were not preceded by any type of 
aura.  The headaches were precipitated by strong perfumes and 
by eating a cereal that contains raisins and nuts.  The 
Veteran did not describe any type of focal neurological 
symptoms associated with the headaches.  There was no history 
of headaches as a child, nor was there was any significant 
history of head trauma or family history of headaches.  A 
neurological examination was conducted, but no significant 
findings were made.  The impression was migraine without 
aura.  

The RO denied the claim for service connection for headaches 
in April 1998 because the headaches were determined to result 
from a known clinical diagnosis of migraines, which neither 
occurred in nor was caused by service. 

 In February 2005, the Veteran submitted a statement 
indicating that she wanted to reopen the claim of entitlement 
to service connection for headaches.  The evidence received 
subsequent to the April 1998 rating decision which denied 
service connection for migraines consists of service 
treatment records, private clinical records, VA clinical 
records, and a letter from a private physician.  The Board 
has thoroughly reviewed the evidence associated with the 
claims file subsequent to the April 1998 rating decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for headaches.  The majority of 
this evidence is certainly new, in that it was not previously 
of record.  The Board also finds a July 2009 statement from a 
private physician to be material.  That letter indicates that 
the Veteran provided a history of headaches beginning in 1992 
after her service in Iraq.  Based on information contained in 
an attached memorandum, the physician opined that it is 
possible that the Veteran's headaches were the result of 
exposure to toxic fumes from a burn pit located at Balad Air 
Base where she was stationed.  As such, the private 
physician's statement provides some medical evidence of a 
possible link between the Veteran's active duty service and 
her current headaches, which relates to an unestablished fact 
that is necessary to substantiate the claim.  Therefore, the 
Board finds that new and material evidence has been submitted 
to reopen the Veteran's previously denied claim for service 
connection for headaches.  However, as will be explained 
below, the Board is of the opinion that further development 
is necessary before the merits of the Veteran's claim can be 
addressed.


III.  Abdominal Hysterectomy with Left Salpingo-oophorectomy

An April 1998 rating decision denied service connection for a 
total abdominal hysterectomy with left salpingo-oophorectomy.  
The Veteran was informed of the denial and of her procedural 
and appellant rights, but she did not appeal the decision.  
Thus, the April 1998 rating decision denying service 
connection for a total abdominal hysterectomy with left 
salpingo-oophorectomy is final.  38 U.S.C.A. 7105(c).

The pertinent evidence of record at the time of the April 
1998 rating decision consists of service treatment records 
dated from 1985 to 1995, private medical records, and the 
report of a VA examination. 

Private medical records dated in December 1996 demonstrate 
that the Veteran was admitted to a hospital in active 
delivery.  A baby was delivered by cesarean section, and the 
Veteran was to undergo a bilateral tubal ligation.  However, 
during delivery, she sustained a uterine rupture, and an 
abdominal hysterectomy was performed to avoid substantial 
blood loss.  The left ovary was not salvageable and was 
removed.  

Service treatment records were of record at the time of the 
April 1998 rating decision.  Those records were negative for 
any complaints, diagnosis, or treatment for problems related 
to the December 1996 hysterectomy.  

During a July 1997 VA examination, the Veteran reported that 
she was preparing to deliver a baby in December 1996 and was 
informed that she would have a vaginal delivery.  She woke up 
in intensive care and found out she had had a cesarean 
section and that her uterus and part of her ovary were 
removed.  She denied having any problems associated with the 
hysterectomy, and a physical examination revealed a well 
healed incision across the suprapubic area.  The diagnosis 
was post-operative hysterectomy.  

The RO denied the claim of entitlement to service connection 
for a total abdominal hysterectomy with left salpingo-
oophorectomy because the evidence established that the 
disability was the result of childbirth complications rather 
than her military service, including her service in Southwest 
Asia.  

In February 2005, the Veteran submitted a statement 
indicating that she wanted to reopen the claim of entitlement 
to service connection for a hysterectomy.  The pertinent 
evidence received subsequent to the April 1998 rating 
decision which denied service connection for a hysterectomy 
consists of service treatment records, lay statements, 
private medical records, and statements and hearing testimony 
from the Veteran.  

The additional service treatment records dated from 2002 to 
2006 do not include any complaints, diagnosis, or treatment 
for problems with a hysterectomy.  As such, these records are 
not relevant to the claim, and the provisions of 38 C.F.R. § 
3.156(c)(1)(i) do not apply.  Moreover, the evidence is not 
new and material as it does not pertain to a total abdominal 
hysterectomy or left salpingo-oophorectomy.  

The lay statements from the Veteran's ex-spouse and others 
are new, as they were not of record at the time of the prior 
final denial.  However, they are not material as they do not 
reference a hysterectomy in any way.  

The private treatment records are certainly new in that they 
were not of record at the time of the April 1998 rating 
decision.  However, those records are not probative because 
they do not include any complaints, diagnosis, or treatment 
for problems with a hysterectomy.  Indeed, they do not 
provide any evidence that the disorder was incurred in or 
aggravated by active duty.  Therefore, the Board finds that 
the private medical records are not material.

The Veteran testified before the undersigned in August 2009 
that she had a hysterectomy after the delivery of her second 
child.  Her claim for compensation was based mainly on her 
sister-in-law's description of what occurred during the 
delivery.  The Veteran was informed that the doctors were 
surprised and that they did not give the sister-in-law an 
explanation that day as to what was happening.  Based on this 
description, the Veteran opined that the hysterectomy was 
linked to environmental problems due to the burning wells in 
Iraq.   The Veteran testified that she did not submit a 
statement from her sister-in-law.   The Veteran also opined 
that her bladder issues could be associated with her 
hysterectomy.  Nevertheless, as previously discussed, the 
appellant's assertions alone cannot be dispositive of the 
issue for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant or her sister-in-
law has the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the cause of a 
hysterectomy and salpingo-oophorectomy. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the Veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Based on the foregoing, the Board finds that the evidence 
added to the record following the April 1998 rating decision 
is either duplicative of evidence previously submitted, or 
the evidence, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.  Therefore, the Board 
finds that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for an 
abdominal hysterectomy with left salpingo-oophorectomy.  



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for myopia has not 
been reopened.  The appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches has been 
reopened.  The appeal is granted to that extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an abdominal 
hysterectomy with left salpingo-oophorectomy has not been 
reopened.  The appeal is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
a bladder disorder, a respiratory disorder and a stomach 
disorder.  One of her theories of entitlement is that the 
disorders are caused by undiagnosed illnesses from her 
service in Southwest Asia.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans. See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In this case, the Veteran has reported that she experiences 
symptoms associated with a bladder disorder, a respiratory 
disorder, and stomach disorder, which began during and after 
her service in Southwest Asia.   She has not been afforded a 
VA examination to determine if she currently has a bladder 
disorder, a respiratory disorder, and/or a stomach disorder 
that is related to her active duty service, including service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Therefore, the Board finds that 
adjudication of the issues requires that VA examinations and 
medical opinions be obtained.  

Similarly, the Board notes that the Veteran has not been 
afforded a VA examination in connection with her claim for 
service connection for a skin disorder.   Her service 
treatment records do show that she had reports and complaints 
of a skin disorder during a period of active duty service.  
Therefore, the Board finds that a VA examination is necessary 
to determine the nature and etiology of any skin disorder 
that may be present.  

In addition, as set out above, the Board has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for headaches.  A 
review of the claims file reveals that an opinion as to the 
etiology of the Veteran's claimed headaches has never been 
obtained.  A July 1997 neurological examination resulted in 
an impression of migraine without aura, but no opinion was 
provided as to the etiology of the disorder.  A July 2009 
statement from the private physician also provides some 
evidence of a link between active duty and currently existing 
headaches.  Significantly, the July 2009 opinion indicates 
that it is "possible" that the Veteran's headaches were due 
to exposure to toxic fumes from a burn pit.  The use of the 
word "possible," however, does not provide the necessary 
degree of specificity regarding the etiology of the 
headaches.    It is well established that medical opinions 
that are speculative, general, or inconclusive in nature do 
not provide a sufficient basis upon which to support a claim. 
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Applicable regulations also 
provide that a finding of service connection may not be based 
on a resort to speculation or even remote possibility. See 38 
C.F.R. § 3.102 (2009).  Therefore, the Board finds that a VA 
examination and medical opinion are necessary in order to 
determine the nature and etiology of any headaches that may 
be present.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
examinations to determine the nature and 
etiology of any headache disorder, 
bladder disorder, respiratory disorder, 
stomach disorder, and skin disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and the 
December 2006 Memorandum pertaining to 
burn pits at Balad Air Base. 

The examiner should identify all current 
headache, bladder, respiratory, stomach, 
and skin disorders.  For each diagnosis 
identified, the examiner should state 
whether it is at least as likely as not 
that the current disorder is causally or 
etiologically related to any in-service 
symptomatology or is otherwise related to 
service.  If the Veteran has 
symptomatology that is not attributable 
to a known clinical diagnosis, the 
examiner should opine whether it is at 
least as likely as not that such symptoms 
are due to an undiagnosed illness 
resulting from service in Southwest Asia 
during the Gulf War.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions should 
be provided and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.  

2.  After completing these actions, the 
AMC/RO should conduct any other 
development as may be indicated by a 
response received as a consequence of the 
action taken in the preceding paragraph.

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


